Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 have been examined.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 8-13, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jagad et al. (U.S. Patent Application Publication 2016/0092887; hereafter “Jagad”), and further in view of Ferris et al. (U.S. Patent Application Publication 2011/0131315; hereafter “Ferris”).
	For claims 1, 13 and 18, Jagad teaches a computing system, method and article of manufacture comprising:
	one or more processors (note paragraph [0054], processor; and
	a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by the one or more processors (not paragraphs [0055]-[0056], programming components stored in memory and executed by a processor), cause the computing system to perform operations comprising:
	identifying a software application that is accessible within a managed network (note paragraph [0031], applications are available for distribution in computing environment network);
	determining a delivery group associated with accessing the software application within the managed network (note paragraphs [0011] and [0037], system administrator can assign a particular application to a particular user group), wherein the delivery group defines entities with access to software applications (note paragraph [0020], users are assigned to user groups based on role; paragraph [0049], users in user group are entitled to access the application with a license);
	based on the delivery group, determining a potential-entity count of entities with access to the software application within the managed network (note paragraphs [0025] 

	Jagad differs from the claimed invention in that they fail to teach:
	software application is a virtual software application;
	calculating compliance of a software license associated with the software application based on the potential-entity count.

	Ferris teaches:
	identifying a virtual software application that is accessible within a managed network (note paragraphs [0018] and [0070], instances of virtual machine software applications that are accessible are identified);
	calculating compliance of a software license associated with the software application based on the potential-entity count (note paragraph [0072], compliance is determined by comparing number of required software licenses to the number of held software licenses).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the user group application licensing of Jagad and the compliance determination of virtual software licenses of Ferris. One of ordinary skill would have been motivated to combine Jagad and Ferris because cloud computing would allow for rapid and scalable deployment of resources while monitoring 


	For claims 8, 17 and 20, the combination of Jagad and Ferris teaches claims 1, 13 and 18, wherein determining the potential-entity count of entities with access to the virtual software application within the managed network comprises:
	determining a list of applications associated with the delivery group (note paragraph [0043] of Jagad, list of applications for user group is determined), the delivery group comprising a list of users within the managed network (note paragraph [0020] of Jagad, data store includes client device data comprising list of client devices within the managed network);
	determining whether the virtual software application is on the list of applications associated with the delivery group (note paragraph [0043] of Jagad, particular application from list of applications for user group is determined); and
	after determining that the virtual software application is on the list of applications associated with the delivery group, determining the potential-entity count of entities with access to the virtual software application within the managed network by: (i) determining a count of the list of users within the managed network of the delivery group (note paragraph [0044] and Fig. 3 of Jagad, number of users for user group determined), and (ii) determining a potential-user count of users with access to the virtual software application within the managed network based on the count of the list of users (note paragraph [0044] and Fig. 3 of Jagad, application assigned to user group is available to 

	For claim 9, the combination of Jagad and Ferris teaches claim 8, wherein calculating compliance of the software license associated with the virtual software application based on the potential-entity count comprises:
	determining a number of allowed users that are allowed to use the virtual software application under the software license (note paragraph [0044] and Fig. 3 of Jagad, number of users for user group determined);
	determining whether the potential-user count of users is greater than the number of allowed users (note paragraph [0072] of Ferris, compliance is determined by comparing number of required software licenses, i.e. potential user count, to the number of held software licenses, i.e. number of allowed users); and
	after determining that the potential-user count of users is greater than the number of allowed users, determining that the managed network is not compliant with the software license associated with the virtual software application (note paragraph [0072] of Ferris, system is non-compliant if number of required software licenses is greater than number of held software licenses).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the user group application licensing of Jagad and the compliance determination of virtual software licenses of Ferris. One of ordinary skill would have been motivated to combine Jagad and Ferris because 


	For claim 10, the combination of Jagad and Ferris teaches claim 8, wherein calculating compliance of the software license associated with the virtual software application based on the potential-entity count comprises:
	determining a number of allowed users that are allowed to use the virtual software application under the software license (note paragraph [0044] and Fig. 3 of Jagad, number of users for user group determined);
	determining whether the potential-user count of users is greater than the number of allowed users (note paragraph [0072] of Ferris, compliance is determined by comparing number of required software licenses, i.e. potential user count, to the number of held software licenses, i.e. number of allowed users); and
	after determining that the potential-user count of users is not greater than the number of allowed users, determining that the managed network is compliant with the software license associated with the virtual software application (note paragraph [0072] of Ferris, system is compliant if number of required software licenses is less than or equal to number of held software licenses).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the user group application licensing of Jagad and the compliance determination of virtual software licenses of Ferris. One of 


	For claim 11, the combination of Jagad and Ferris teaches claim 1, wherein the operations further comprise:
	determining a number of allowed users that are allowed to use the virtual software application under the software license (note paragraph [0044] and Fig. 3 of Jagad, number of users for user group determined);
	determining an actual number of users that used the virtual software application; determining whether the actual number of users is greater than the number of allowed users  (note paragraph [0060] of Ferris, monitoring module identifies number of instances of software program utilized, i.e. actual number of users); and
	after determining that the actual number of users is not greater than the number of allowed users, determining that the managed network is compliant with the software license associated with the virtual software application  (note paragraph [0072] of Ferris, system is compliant if number of required software licenses is less than or equal to number of held software licenses).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the user group application licensing of Jagad and the compliance determination of virtual software licenses of Ferris. One of 


	For claim 12, the combination of Jagad and Ferris teaches claim 11, wherein the potential-entity count is based on a potential-user count of users with access to the virtual software application (note paragraph [0044] and Fig. 3 of Jagad, number of users for user group determined), and wherein the one or more processors are further configured to:
	generate an output based on the potential-user count of users and the actual number of users  (note paragraph [0073] and Fig. 4 of Ferris, monitoring system reports compliance).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the user group application licensing of Jagad and the compliance determination of virtual software licenses of Ferris. One of ordinary skill would have been motivated to combine Jagad and Ferris because monitoring would allow for automated compliance of software licenses (note paragraphs [0002]-[0003] of Ferris).


s 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jagad and Ferris as applied to claim 1 above, and further in view of Babol et al. (U.S. Patent Application Publication 2019/0087204; hereafter “Babol”).
	For claim 2, the combination of Jagad and Ferris differs from the claimed invention in that they fail to teach:
	wherein identifying the virtual software application that is accessible within the managed network comprises:
	determining a virtual desktop representing a plurality of virtual software applications accessible within the managed network;
	determining the plurality of virtual software applications based on the virtual desktop; and
	determining that the virtual software application is of the plurality of virtual software applications.

	Babol teaches:
	wherein identifying the virtual software application that is accessible within the managed network comprises:
	determining a virtual desktop (note paragraph [0069], virtual desktop) representing a plurality of virtual software applications accessible within the managed network (note paragraph [0072], list of software application available in virtual machine);
	determining the plurality of virtual software applications based on the virtual desktop (note paragraph [0073], list of software applications associated with virtual desktop is obtained); and


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Jagad and Ferris and the virtual desktop with a list of software applications of Babol. One of ordinary skill would have been motivated to combine Jagad, Ferris and Babol because it would provide improved monitoring of licensed software usage (note paragraphs [0005]-[0007] of Babol).


	For claim 3, the combination of Jagad, Ferris and Babol teaches claim 2, wherein determining the plurality of virtual software applications based on the virtual desktop comprises:
	determining a software image comprising compiled software for the virtual desktop (note paragraph [0072] of Babol, virtual machine image);
	performing a discovery process to determine discovered software applications within the software image (note paragraph [0072] of Babol, software discovery); and
	determining the plurality of virtual software applications based on the discovered software applications (note paragraph [0073] of Babol, list of software applications associated with virtual desktop is obtained).

.


6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jagad and Ferris as applied to claim 1 above, and further in view of Koushik et al. (U.S. Patent 11068136; hereafter “Koushik”).
	For claim 4, the combination of Jagad and Ferris differs from the claimed invention in that they fail to teach:
	wherein determining the delivery group associated with accessing the virtual software application within the managed network comprises:
	determining an active directory associated with the virtual software application; and
	determining the delivery group associated with accessing the virtual software application based on the active directory.

	Koushik teaches:
	wherein determining the delivery group associated with accessing the virtual software application within the managed network comprises:

	determining the delivery group associated with accessing the virtual software application based on the active directory (note column 6, lines 39-46, applications are assigned to user groups in their active directory).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Jagad and Ferris and the assigning applications to user groups using active directory of Koushik. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of assigning user groups with access to an application (Jagad) using active directory (Koushik).


7.	Claims 5-7, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jagad and Ferris as applied to claims 1, 13 and 18 above, and further in view of Sterin (U.S. Patent Application Publication 2009/0228984).
	For claims 5, 14 and 19, the combination of Jagad and Ferris teaches claims 1, 13 and 18, wherein determining the potential-entity count of entities with access to the virtual software application within the managed network comprises:

	determining whether the virtual software application is on the list of applications associated with the delivery group (note paragraph [0043] of Jagad, particular application from list of applications for user group is determined);

	The combination of Jagad and Ferris differs from the claimed invention in that they fail to teach:	
	after determining that the virtual software application is on the list of applications associated with the delivery group, determining the potential-entity count of entities with access to the virtual software application within the managed network by: (i) determining a count of the list of devices within the managed network of the delivery group, and (ii) determining a potential-device count of devices with access to the virtual software application within the managed network based on the count of the list of devices.

	Sterin teaches:
	after determining that the virtual software application is on the list of applications associated with the delivery group, determining the potential-entity count of entities with access to the virtual software application within the managed network by: (i) determining a count of the list of devices within the managed network of the delivery group (note 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Jagad and Ferris and the license calculation including number of machines with intent for licensing of Sterin. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of assigning user groups with access to an application (Jagad) counting the number of devices with intent to license the application for (Sterin).


	For claims 6 and 15, the combination of Jagad, Ferris and Sterin teaches claims 5 and 14, wherein calculating compliance of the software license associated with the virtual software application based on the potential-entity count comprises:
	determining a number of allowed devices that are allowed to use the virtual software application under the software license (note paragraph [0049] of Sterin, licensing intent includes number of machines for number of users granted access);
	determining whether the potential-device count of devices is greater than the number of allowed devices (note paragraph [0072] of Ferris, compliance is determined 
	after determining that the potential-device count of devices is greater than the number of allowed devices, determining that the managed network is not compliant with the software license associated with the virtual software application (note paragraph [0072] of Ferris, system is non-compliant if number of required software licenses is greater than number of held software licenses).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Jagad and Ferris and the license calculation including number of machines with intent for licensing of Sterin. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of assigning user groups with access to an application (Jagad) counting the number of devices with intent to license the application for (Sterin) and comparing with the number of held licenses (Ferris).


	For claims 7 and 16, the combination of Jagad, Ferris and Sterin claims 5 and 14, wherein calculating compliance of the software license associated with the virtual software application based on the potential-entity count comprises:
	determining a number of allowed devices that are allowed to use the virtual software application under the software license (note paragraph [0049] of Sterin, licensing intent includes number of machines for number of users granted access);

	after determining that the potential-device count of devices is not greater than the number of allowed devices, determining that the managed network is compliant with the software license associated with the virtual software application (note paragraph [0072] of Ferris, system is compliant if number of required software licenses is less than or equal to number of held software licenses).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Jagad and Ferris and the license calculation including number of machines with intent for licensing of Sterin. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of assigning user groups with access to an application (Jagad) counting the number of devices with intent to license the application for (Sterin) and comparing with the number of held licenses (Ferris).


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711.  The examiner can normally be reached on 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/David J Pearson/Primary Examiner, Art Unit 2438